Citation Nr: 9911743	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-17 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for renal stones with 
hematuria, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to June 
1980.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which continued the current 30 
percent disability evaluation for the veteran's service-
connected renal stones with hematuria.  The veteran filed a 
timely appeal to that determination.

Review of the veteran's claims file reveals that a December 
1997 rating decision denied entitlement to service connection 
for degenerative joint disease of the right knee.  While the 
veteran filed a notice of disagreement (NOD) to that 
determination in that same month, and a statement of the case 
(SOC) was issued in December 1997, a timely substantive 
appeal as to that issue is not of record.  Therefore, the 
issue of entitlement to service connection for degenerative 
joint disease of the right knee is not in appellate status at 
this time.  See 38 U.S.C.A. § 7105(a) (West 1991).


FINDING OF FACT

The veteran's service-connected renal stones with hematuria 
are not productive of constant albuminuria with some edema, 
or definite decrease in kidney function, or a diastolic blood 
pressure which is predominantly 120 or higher.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent 
for renal stones with hematuria have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.3, 
4.7, 4.104, Diagnostic Code 7101, 4.115a, 4.115b, Diagnostic 
Code 7509 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to establish an increased rating claim as well grounded.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).  In this regard, the 
current condition of the veteran's renal stones with 
hematuria has been assessed by a July 1998 VA examination, 
which the Board finds to be adequate concerning the issue on 
appeal.  Finally, there is no indication that there are other 
relevant records available which would support the veteran's 
claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

By a rating decision dated in September 1980, entitlement to 
service connection was granted for hematuria of unknown 
etiology, which service medical records first assessed in 
March 1979, and was later diagnosed following VA examination 
in August 1980.

In February 1996, the veteran filed a claim of entitlement to 
an increased rating for his service-connected hematuria.

An April 1996 rating decision assigned a 10 percent 
disability evaluation for renal stones with history of 
hematuria, based upon various private medical records, which 
show a positive cystinuria screen in August 1985.  The 
veteran was hospitalized in March 1986 for nephrolithiasis.  
The discharge diagnoses were nephrolithiasis, cystinuria, and 
obstruction.  A bilateral extracorporeal shockwave 
lithotripsy and removal of stent was performed later in March 
1986.  The diagnosis was bilateral renal stones.  In 
September 1987, the veteran was assessed with recurrent 
kidney stones.  The veteran was assessed with stone forming 
diathesis, calcium oxalate and calcium phosphate stones in 
July 1992.  In January 1993, the veteran was assessed with 
kidney stones.  That same month, he underwent a cystoscopy 
with left retrograde pyelogram, urethroscopy and left stent 
placement.  The postoperative diagnosis was left renal colic 
with left ureterolithiasis.

Also of record at the time of the April 1996 rating decision 
was the report of a VA nephrological, pyelonephritis 
examination dated in that same month.  The veteran reported 
that he had been relatively asymptomatic until approximately 
4 months previously.  He began to notice low back pain and 
occasional urinary burning.  In the past, that had been a 
process which occurred before he had an episode of kidney 
stones.  The veteran denied hematuria, fever, and urinary 
urgency or hesitancy.  He stated that he was not taking any 
medication.  Examination of the abdomen revealed it to be 
soft, flat, and nontender, with no organomegaly.  The kidneys 
were nonpalpable and nontender.  Examination of the back 
revealed no tenderness, swelling, or erythema.  Range of 
motion was full.  The diagnosis was recurrent renal 
lithiasis.

An additional document of record in April 1996 was an opinion 
from a VA board-certified physician dated in that same month.  
She stated that she had reviewed the veteran's claims file, 
and that the records showed that the veteran had a history of 
recurrent renal lithiasis.  She concluded that the veteran's 
service-connected hematuria was related to his problem with 
recurrent renal lithiasis.

The veteran submitted a claim of entitlement to an increased 
rating for his service-connected renal stones with history of 
hematuria in June 1997.  In December 1997, the RO assigned 
the current 30 percent disability evaluation for renal stones 
with hematuria, based upon the report of a VA nephrological 
examination dated in August 1997.  At that time, the veteran 
complained of pain in his right flank which occurred 
approximately once per month, and lasted for 20 to 30 
minutes.  It was a severe pain which caused him to have to 
stop what he was doing, and was not associated with any type 
of position of his back or with urination.  He reported some 
dysuria, but denied hematuria, incontinence, hesitancy or 
frequency.  Examination revealed the veteran to be a well-
developed, well-nourished, muscular patient.  His blood 
pressure was 130/82, and he weighed 173 pounds.  Laboratory 
reports showed the veteran's blood urea nitrogen (BUN) level 
to be 17.0 milligrams per deciliter (mg/dl), which was within 
normal limits, while his creatinine level was termed high at 
1.6 mg/dl.  Examination of the abdomen revealed it to be 
soft, flat, and nontender, with normoactive bowel sounds and 
no organomegaly.  Examination of the spine showed mild 
tenderness in the right costovertebral area, but was 
otherwise unremarkable.  The diagnosis was recurrent renal 
lithiasis, with evidence of prior papillary necrosis and 
chronic renal disease, as evidenced by slightly elevated 
serum creatinine, and hematuria.

In July 1998, private treatment records dated from January 
1993 to June 1998 were received from E.N. Scott Samara, M.D.  
These include a February 1998 treatment note, which stated 
that the veteran developed bilateral flank pain with anterior 
radiation.  His blood pressure was 130/80.  A laboratory 
report dated in February 1998 showed the veteran's BUN level 
to be within normal limits at 18.0 mg/dl.  His albumin was 
also within normal limits at 4.7 grams per deciliter (g/dl).  
The veteran's creatinine level was termed high at 1.6 mg/dl.  
Later in February 1998, clinical evaluation showed that the 
veteran was doing well, with no more back pain or gross 
hematuria.  In March 1998, the veteran underwent an 
intravenous pyelogram (IVP).  The impression was two small 
radiopaque densities overlaying the right kidney, one 
overlying the upper pole calix, while the other was overlying 
the lower pole cells.  Those most likely represented renal 
calculi.  Otherwise, the kidneys, ureters, and bladder 
appeared radiographically unremarkable.  The IVP also showed 
incidental medial deviation of the ureters, with no evidence 
of proximal dilatation, which was most likely secondary to 
idiopathic medial deviation of the ureters.  A stone 
urinalysis report was performed in March 1998.  The resultant 
values were said to demonstrate low urine volume and 
hypocitraturia.

Most recently, the veteran was afforded a VA genitourinary 
examination in July 1998.  He presented with complaints of 
gross bleeding in the urine 2 weeks previously, for 2 to 3 
days at a time, along with pain in the left side of his back.  
The veteran reported that he last had gross hematuria 3 to 4 
months previously.  He stated that he had pain due to 
hematuria 3 days per week, which was on the left side more 
recently, but shifted to the right at times.  The veteran 
reported pain upon urination and occasional nocturia, but no 
urinary incontinence, hesitancy, urgency, or decreased 
stream.  Physical examination showed the veteran to weigh 164 
pounds.  His blood pressure was 134/94.  He was in no acute 
distress, and there was no spine/costovertebral angle 
tenderness.  The abdomen was normal in contour and tympani, 
with decreased bowel sounds and no masses, spasm, tenderness 
or organomegaly.  X-ray examination of the abdomen revealed 
possible renal stones of the right kidney.  The impression 
was recurrent gross hematuria and renal lithiasis.

The veteran contends that the current 30 percent disability 
evaluation does not reflect the present severity of his 
service-connected renal stones with hematuria.  That disorder 
is rated as 30 percent disabling pursuant to 38 C.F.R. § 
4.115b, Diagnostic Code 7509 (hydronephrosis).  A 30 percent 
evaluation is assigned under that code section for frequent 
attacks of colic with infection (pyonephrosis), kidney 
function impaired.  A 30 percent disability evaluation is the 
maximum schedular evaluation assignable under section 7509.  
The next highest disability evaluation requires severe 
symptomatology, which is rated as renal dysfunction under 38 
C.F.R. § 4.115a.  This regulation provides that a 60 percent 
rating is warranted where there is constant albuminuria with 
some edema, or definite decrease in kidney function, or 
hypertension at least 40 percent disabling pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7101 (diastolic pressure 
predominantly 120 or more).

Upon review of the evidence of record, the Board finds that a 
disability evaluation in excess of 30 percent for renal 
stones with hematuria is not warranted.  In the instant case, 
there is no medical evidence of constant albuminuria or a 
definite decrease in kidney function.  Nor is there evidence 
of a diastolic blood pressure reading of 120 or more.  
Therefore, the current 30 percent disability evaluation more 
nearly approximates the symptomatology of the veteran's 
service-connected renal stones with hematuria.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, but finds that there is no question presented as to 
which of two or more evaluations would more properly classify 
the severity of the veteran's renal stones with hematuria.

Finally, the Board has considered the doctrine of benefit-of-
the-doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).



ORDER

Entitlement to an increased evaluation in excess of 30 
percent for renal stones with hematuria is denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

